Title: Francis Eppes to Thomas Jefferson, 26 November 1818
From: Eppes, Francis Wayles
To: Jefferson, Thomas


          
            Dear Sir
            Mill Brook Nov: 26th 1818
          
          You will no doubt be surprised at seeing the date of this letter, thinking that I have been at school for some time past, I have however been detained at home much longer than I myself expected by the indisposition of our family. A bilious Fever has been prevalent in our neighbourhood this fall and carried off many it is now much abated. I set out this week at Furtherest for Mr Bakers and will let you hear from me as soon as I arrive there. It is very uncertain whether Mr Barbour will continue his schol school after Christmas, if he does not I shall pursue the course you recommended to me untill the Central College goes into operation.
          I have taken a list of my Fathers Books as you desired & find that but few classical ones are among them and as I suppose that you merely wished to see those I only send you a list of them. In looking over them I found a quarto edition of Hedericks Lexicon & a superb  copy of Homer but the latter is too large to be of much use.
          By this time I hope you enjoy the blessings of Health without which happiness cannot be enjoyed on this earth. Papa has writen to us from Washington and I believe is heartily tired of public life.
          present me affectionately to the family.
          
            I remain your affectionate Grandson
            Francs Eppes
          
        